Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. On page 6 applicant argues that the point are not coplanar. The Examiner respectfully disagrees. Bendall. As shown in fig.7 these points 221, 222, and 223 are coplanar in this instance and some more shown in the reference relied upon. Just as the current application the points in another embodiment can be not coplanar in this case they have shown a specific instant when they are coplanar. Even if they aren’t coplanar they have been drawn as such and shown as such in the drawings of Bendall. 
Applicant on page 7 argues that “predetermined distance threshold” in Bendall does not represent a known premeasured distance coplanar with an unknown but desired distance. The Examiner respectfully disagrees. The applicant gives no details in the claim language and specifics as cited by applicant in ¶[0089] and ¶[0103] of Bendall. If the applicant discloses a counter specific of what is meant by “the ratio of the measured and known distance” and how that differs in detail of the reference cited then the point would be valid. However as written the cited portion of Bendall covers the limitation. That is because “predetermined distance threshold” is something that can only be a “unknown but desired distance” as it is desired because of the threshold but unknown because it is being measured, and comparing is a ratio, and the plurality of points would be known distances. 
Applicant also argues that the amendment “converting the pixel measurement of the unknown but desired distance to a distance measurement using the ratio obtained using the measured and the known distance.”  The examiner respectfully disagrees because out of any two points you can then pick a third point and with geometry figure out that distance. The applicant has not provided sufficient detail in the claim language to make this point. As far as the arguments regarding pixels, there are no details in the claim limiations to further elaborate, and since an image is made up of pixels this reads on the current limitations of the current application as written, and Wilson also measures from one pixel to another and the images are made up of pixels. For these reasons the same rejection applies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendall (US 2017/0337705) in view of Wilson (US 2011/0267578).
As per claims 1, 6, 11 and 16 Bendall teaches, a method and device and a non-transitory computer storage medium and a system for precise measurements comprising: obtaining a set of data points in space (Bendall, fig.3 320 3D of surface points  ); measuring a known distance in the set of data points in space roughly coplanar with an unknown but desired distance (Bendall, fig.4 221-223 the 3 dots represents a coplanar, note: the examiner believes the claim has a typo should be coplanar ); obtaining a ratio using the measured and the known distance (Bendall, ¶[006] “comparing the distance between the plurality of points on a surface of the viewed object and the edge plane to a predetermined distance threshold using the central processor unit” the comparing creates a ratio and predetermined distance represents known distance); obtaining a pixel image containing the known distance and the unknown but desired distance in an image plane perpendicular to the unknown but desired distance (Bendall, ¶[006] “displaying an edge plane graphical overlay on pixels in the image associated with the plurality of points on a surface of the viewed object having a distance to the edge plane that is below the predetermined distance threshold.”   predetermined distance threshold represents a desired distance and pixels in the image represents pixel image); obtaining a pixel measurement of the unknown but desired distance using the pixel image (Bendall, ¶[0104] “If a surface point has a distance value (d.sub.iRS1 or d.sub.iRS2) less than the region of interest threshold distance (d.sub.ROI) and therefore in the region of interest, the video inspection device 100 can write the three-dimensional coordinates of that surface point and the pixel color corresponding to the depth of that surface point to a point cloud view file.” ); converting the pixel measurement of the unknown but desired distance to a distance measurement using the ratio obtained using the measured and the known distance (Bendall, ¶[0105] “For example, if the depth of the anomaly 504 was measured to be 0.005 inches (0.127 mm), the region of interest can be defined to include only those points having distances from the reference surface 550 (or z dimensions) within a certain range (.+-.0.015 inches (0.381 mm)) based on the distance of one or more of the measurement points 521, 522, 523, 524 to the reference surface 550.” And ¶[0104] “the video inspection device 100 can write the three-dimensional coordinates of that surface point and the pixel color corresponding to the depth of that surface point to a point cloud view file.” The comparing is the ratio ¶[007] “comparing the distance between the plurality of points on a surface of the viewed object and the first edge plane to a predetermined distance threshold using the central processor unit,” and the depth is the pixel measurement of the unknown and the spec within the distances is desired distance using the comparison of the measured and known distances. To measure on paper from a planar points even if written on a paper, one can use the ratio of two points to find the a third point with geometry if the points are known, or if there are specifics specs to those points as well). 
Bendall doesn’t explicitly use the same wording ratio, however Wilson does teach, that you can obtain a ratio using the measured and the known distance in pixels (Wilson, ¶[006] “These measurements can be made in pixels as opposed to real-world distances, because the image is being provided in a pixilated digital file. The actual interpupillary distance can then be calculated by comparing the ratio of the distances measured in the image with the known width of the reference object.”). 
At the time of the effective filing date it would have been obvious of one ordinary skill in the art to modify Bendall with Wilson’s teachings of calculating a by comparing the ratio of the distances measured in the image with the known width of the reference object. 
The motivation would have been to find a measurement with a ratio of something being measured in a pixelated image. 

As per claims 2, 7, 12, and 17 Bendall in view of Wilson teaches, the method of claim 1, where the set of data points in space is a point cloud (Bendall, ¶[0106] “The displayed point cloud view 700 can also include the location of the plurality of measurement points 721, 722, 723, 724.” ). 

As per claims 3, 8, 13, and 18 Bendall in view of Wilson teaches, the method of claim 1 where the pixel measurement of the unknown but desired distance is converted by dividing the pixel measurement of the unknown but desired distance by the ratio obtained using the measured and the known distance (Wilson, ¶[006] “These measurements can be made in pixels as opposed to real-world distances, because the image is being provided in a pixilated digital file. The actual interpupillary distance can then be calculated by comparing the ratio of the distances measured in the image with the known width of the reference object.” In order to have a pixelated image the pixel must inherently be divided). 

As per claims 4, 9, 14,  and 19 Bendall in view of Wilson teaches, the method of claim 1 where the pixel image is of a resolution between 18 to 100 megapixels (Bendall, ¶[0141] “as 1024.times.768 pixels” the resolution of another higher kind would be obvious to try ). 

As per claims 5, 10, 15 and 20 Bendall in view of Wilson teaches, the method of claim 2 where the point cloud is derived from multiple georeferenced photographs (Bendall, ¶[0115] “In another exemplary embodiment shown in FIG. 14, the rendered image 905 is a point cloud view 907 showing the three-dimensional geometry of the object surface 911 of the viewed object 910, including the anomaly 912. In the exemplary point cloud view 907 shown in FIG. 14, only a subset of the three-dimensional coordinates of the surface points 913, 914 on the object surface 911 of the viewed object 910 are displayed in a region of interest based on the location of the measurement cursors 931, 932.” Georeferenced is being represented by geometry as well as can be tell in fig.4 it is georeferenced 204 and more than one photograph is being taken ). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/